21-10561-mew         Doc 40      Filed 04/06/21 Entered 04/06/21 18:32:05                Main Document
                                              Pg 1 of 3
                                                        Hearing Date: April 27, 2021 at 11:00 a.m. (EST)
                                                    Objection Deadline: April 20, 2021 at 4:00 p.m. (EST)

TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Amanda C. Glaubach

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                 Chapter 11

GREENSILL CAPITAL INC.,                                Case No.: 21-10561 (MEW)

                         Debtor.1                      Related Docket Nos. 4, 6, 7, 14, 15, 38


                       NOTICE OF TELEPHONIC HEARING
                TO APPROVE FIRST DAY MOTIONS ON A FINAL BASIS

                PLEASE TAKE NOTICE that on March 25, 2021 (the “Petition Date”),

the above-captioned debtor and debtor-in-possession (the “Debtor”) filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that on the Petition Date, the

Debtor filed, among other items, certain motions and applications (collectively,

the “First Day Pleadings”) and the Declaration of Matthew Tocks Pursuant to Bankruptcy

Rule 1007-2 and in Support of the Debtor’s Chapter 11 Petition and First Day Pleadings

(the “First Day Declaration”).




1
    The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
    c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.
21-10561-mew       Doc 40   Filed 04/06/21 Entered 04/06/21 18:32:05          Main Document
                                         Pg 2 of 3



              PLEASE TAKE FURTHE NOTICE that on March 27, March 28, and

April 6, 2021, the Bankruptcy Court entered the following interim orders (collectively,

the “Interim Orders”) in connection with the relief requested in First Day Pleadings:

              a.      Interim Order Authorizing the Debtor to (I) Pay Prepetition Employee
                      Wages, Salaries, Benefits, and Other Compensation; (II) Continue to
                      Pay Postpetition Employee Wages, Salaries, Benefits, and Other
                      Compensation; and (III) Granting Related Relief [Docket No. 14];

              b.      Interim Order (I) Extending the Deadline for the Debtor to Comply
                      with, or Seek Waiver of, Section 345(b) of the Bankruptcy Code; and
                      Granting Related Relief [Docket No. 15]; and

              c.      Interim Order (I) Authorizing the Debtor to Obtain Post-Petition
                      Secured Financing; (II) Modifying the Automatic Stay;
                      (III) Scheduling a Final Hearing; and (IV) Granting Related Relief
                      [Docket No. 38].

              PLEASE TAKE FURTHER NOTICE that, as set forth in the Interim

Orders, a final hearing (the “Final Hearing”) to consider approval of the relief requested

on a final basis and for the entry of final orders with respect to the Interim Orders (the

“Final Orders”) will be held on April 27, 2021 at 11:00 a.m. (prevailing Eastern Time),

or as soon thereafter as counsel can be heard, before the Honorable Michael E. Wiles,

United States Bankruptcy Judge for the Southern District of New York, One Bowling

Green, New York, New York 10004.

              PLEASE TAKE FURTHER NOTICE that any objections or responses to

entry of the Final Orders shall be filed no later than April 20, 2021 at 4:00 p.m.

(prevailing Eastern Time), and served as required by the applicable Interim Orders.

              PLEASE TAKE FURTHER NOTICE that parties wishing to participate in

the Final Hearing must make arrangements through Court Solutions LLC at

www.court-solutions.com. Instructions to register for Court Solutions LLC are attached

to Gen. Ord. M-543.




                                              2
21-10561-mew     Doc 40     Filed 04/06/21 Entered 04/06/21 18:32:05         Main Document
                                         Pg 3 of 3



              PLEASE TAKE FURTHER NOTICE that Gen. Ord. M-543, along with

other temporary procedures implemented by the Bankruptcy Court in connection with

the COVID-19 pandemic (including electronic filing procedures for pro se parties) can be

found by visiting www.nysb.uscourts.gov (the “Bankruptcy Court’s Website) and

clicking on the “Coronavirus COVID-19 Protocol” banner.

              PLEASE TAKE FURTHER NOTICE that copies of the First Day

Pleadings and First Day Declaration can be viewed and/or obtained by (i) accessing the

Bankruptcy Court’s Website for a fee, (ii) visiting the website for the Debtor’s chapter 11

case at https://cases.stretto.com/greensill, or (iii) contacting the Office of the Clerk of

the United States Bankruptcy Court, Southern District of New York. Please note that a

PACER password is required to access documents on the Bankruptcy Court’s Website.

Dated: New York, New York
       April 6, 2021
                                           GREENSILL CAPITAL INC.,
                                           Debtor and Debtor in Possession
                                           By its Proposed Counsel
                                           TOGUT, SEGAL & SEGAL LLP,

                                           By:

                                           /s/ Kyle J. Ortiz
                                           ALBERT TOGUT
                                           KYLE J. ORTIZ
                                           BRYAN M. KOTLIAR
                                           AMANDA C. GLAUBACH
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           Telephone: (212) 594-5000




                                              3
